           Case 8:17-cv-02392-PWG Document 40 Filed 05/03/19 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

        CHAMBERS OF                                                              6500 CHERRYWOOD LANE
       PAUL W. GRIMM                                                           GREENBELT, MARYLAND 20770
UNITED STATES DISTRICT JUDGE                                                            (301) 344-0670
                                                                                      (301) 344-3910 FAX




                                         May 3, 2019

RE: Savage v. Cathcart
    PWG 17-cv-2392

                                 MEMORANDUM TO COUNSEL

       This memorandum confirms the trial date that has been set in this case and it provides the
schedule for this case and certain instructions relating to trial preparation.


January 17, 2020                        Deadline for Motions in Limine

January 31, 2020                        Deadline for Responses to Motions in Limine

February 21, 2020                       Deadline for submitting Joint Pretrial Order; Joint Proposed
                                        Voir Dire Questions, Jury Instructions, and Special Verdict
                                        Forms; and any Unagreed Proposed Voir Dire Questions,
                                        Jury Instructions, and Special Verdict Forms.

Friday, March 13, 2020                  Pretrial Conference and Motions In Limine Hearing
at 9:00AM

Tuesday, April 21, 2020                 Jury Selection
at 9:00AM

Wednesday, April 22, 2020               Three-Day Jury Trial to Begin
at 9:00 AM

                                      Proposed Pretrial Order

       The pretrial order must comply with all provisions of Local Rule 106. The purpose of this
proposed order is to summarize what is established and what needs to be resolved at trial. The
proposed pretrial order shall include final stipulations, or requests for stipulations, of specific facts,
         Case 8:17-cv-02392-PWG Document 40 Filed 05/03/19 Page 2 of 4



which include the legal theories relied upon in each claim and defense. See Loc. R. 106.2(f). With
regard to evidence, the proposed pretrial order must include a detailed list of “exhibits the parties
agree may be offered in evidence without the usual authentication.” Loc. R. 106.2(h). The list of
documents should be detailed and include each document by title. The list of witnesses must
satisfy Local Rule 106.2(i). For depositions under Fed. R. Civ. P. 32, the parties shall include “[a]
list of the pages and/or lines of any portion of a deposition to be offered in a party’s case in chief
or any counter-designations.” Loc. R. 106.2(k). If the parties do not plan to use depositions in
their cases in chief, they may indicate the same and reserve the right to use depositions for
impeachment. The parties will indicate their agreement, or lack thereof, as to admissibility of each
document and any testimony to be presented as evidence. See Loc. R. 106.2(g), (l), (m).

        In addition to the information required by Local Rule 106.2(j), the pretrial order shall
include for each party a concise summary of the opinion testimony expected from each witness
identified by that party pursuant to Fed. R. Civ. P. 26(a)(2)(A) and (B) who may testify at trial.
See Loc. R. 106.2(m). The parties shall identify those witnesses designated pursuant to Rule
26(a)(2)(A) separately from those designated pursuant to Rule 26(a)(2)(B).

                                        Motions in Limine

       Motions in Limine and Responses in Opposition should be submitted in informal letters
of no more than three pages, single-spaced, for each discreet evidentiary issue.

                        Voir Dire, Jury Instructions, and Verdict Forms

        You should submit proposed joint voir dire questions, proposed joint jury instructions on
issues specifically relating to this case, and a proposed joint special verdict form.1 You may
submit separately any voir dire questions, jury instructions, and special verdict forms upon which
you cannot agree. However, it is expected that counsel will be able to reach agreement as to the
vast majority of the jury instructions. In this regard, you should be guided by the applicable pattern
instructions. All of your proposed voir dire questions, jury instructions, special verdict forms, and
proposed pretrial order should be filed electronically via the CM/ECF system, submitted in hard
copy to my Chambers, and emailed, as Microsoft Word documents, to chambers at
mdd_pwgchambers@mdd.uscourts.gov.

       Your proposed joint voir dire should include a brief proposed statement to be read to the
venire panel explaining the nature of the case in general terms.



1
       As an attachment to this memorandum, I have provided to you a copy of my customary
general (non-case-specific) instructions.

                                                  2
         Case 8:17-cv-02392-PWG Document 40 Filed 05/03/19 Page 3 of 4



        Your proposed jury instructions should (a) be typed one per page; (b) be numbered and
assembled in the order in which you request that they be read to the jury; and (c) include a citation
of the authorities supporting the instruction. Any request for an instruction ordinarily should be
based on the pattern Modern Federal Jury Instructions,2 or where Maryland law is applicable, on
the Maryland Pattern Jury Instructions. Submissions should be in Microsoft Word format with the
changes or modifications made using the “Track Changes” function.

                               Guaranteeing Witness Availability

       Absent emergency circumstances, a party will guarantee the presence at trial of any witness
that party lists in the pretrial order, in accordance with Local Rule 106.2(i), as “expecting to
present” at trial.

                                             Exhibits

        In addition to the objections noted on the pretrial order, please be prepared to advise me at
the pretrial conference of any unresolved objections to the documents and exhibits listed in the
pretrial order in accordance with Local Rule 106.2(g). Any objections not disclosed at that time,
other than objections under Fed. R. Evid. 401 and 403, shall be deemed waived at trial, unless
excused for good cause shown. Fed. R. Civ. P. 26(a)(3).

       All exhibits must be tagged and numbered prior to trial in accordance with Local Rule
106.7(a). You must meet with one another prior to trial to review and make available for copying
one another’s exhibits in accordance with Local Rule 106.7(b).

       Copies of the parties’ proposed exhibits must be in a three-ring binder. The parties should
attempt to agree on the admissibility of all exhibits and inform the Court of those exhibits about
which agreement cannot be reached. Those exhibits will be discussed at the pretrial conference
and the binder should be presented to the Court at that time. The parties should provide, in
addition, impeachment exhibits each intends to offer into evidence at trial. Impeachment exhibits
need not be disclosed to other parties.

                                 Use of Courtroom Equipment

       Please be prepared to advise me at the conference if you would like to use at trial any
courtroom equipment. The court has available for your use DVD players and monitors, x-ray
boxes, and one electronic evidence presenter. The electronic evidence presenter may be reserved



2
       Hon. Leonard B. Sand et al., Modern Federal Jury Instructions.

                                                 3
         Case 8:17-cv-02392-PWG Document 40 Filed 05/03/19 Page 4 of 4



on a first come, first served basis in cases which are expected to last longer than one week and
involve numerous documents.

                                       Trial Instructions

        Please read carefully the attached memorandum entitled “Instructions To Counsel
Regarding Trial Procedure And Conduct.” You are responsible for knowing the contents of these
instructions and all of the provisions of Local Rule 107 concerning trial conduct.

                                           Settlement

       Unless the court is notified of any settlement no later than one full business day prior to
the day on which the trial is scheduled to begin, jury costs will be imposed in accordance with
Local Rule 107.4. Ordinarily, in civil cases 25–28 potential jurors are called as members of the
venire panel and the cost per juror is approximately $70.

       Although informal, this is an Order of the Court and shall be docketed as such.


                                                           /S/
                                                    Paul W. Grimm
                                                    United States District Judge


Attachments: (3)




                                                4
